HELD BY
THE COURT.
That the libel-ants have not proved that any wrongful act had been done by the master of the vessel, or that he had been guilty of any culpable omission of duty on the voyage, which caused the loss or deterioration of the cargo; or that the delay of the vessel- in Lisbon, where she put in for necessary repairs, beyond the time reasonably required to obtain such repairs, was the immediate or proximate cause of the injuries which the fruit sustained on the voyage. It being proved that the efforts of the master, in Lisbon, to preserve the fruit lost or deteriorated, were made in good faith, -and under the advice of experienced and competent persons, and con-formably to the best judgment of the master, the vessel is not responsible for the injuries the fruit may have received, even if the means used to save it were not the most suitable and well judged. The master was quasi agent of both parties, in relation to the cargo found in a perishing condition on board at Lisbon, and his acts, honestly put forth under any emergency, with intent to the benefit of both, are to be favorably construed in his behalf against the complaints of either. The fruit being proved to be inherently subject to decay, and the bill of lading being qualified with that condition, the vessel is not responsible for its sound delivery, without evidence of some misfeasance of the master, which set in action or aggravated that tendency. Libel dismissed, with costs.